Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:
	None of the references, either singularly or in combination, discloses or even suggests:
As per claims 1-10, an electronic gaming machine comprising: capture, from the thermal camera device, thermal image data in an area near the electronic gaming machine including a playing position of the electronic gaming machine; determine an ambient temperature at the playing position based on the thermal image data; and timestamp and store the ambient temperature as environmental data of a game play session; and transmit the environmental data of a game play session to an analytics server, thereby allowing operators to evaluate player comfort during the game play session.
As per claims 11-20, a method of providing climate control during a game play session, the method being implemented by an electronic gaming machine, the electronic gaming machine including a game controller in communication with at least one memory device, a thermal camera device, and a display, the method comprising: capturing, from the thermal camera device, thermal image data in an area near the electronic gaming machine including a playing position of the electronic gaming machine; determining an ambient temperature at the playing position based on the thermal image data; and timestamping and storing the ambient temperature as environmental data of a game play session; and transmitting the environmental data of a game 

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See references cited on PTO form 892.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD LANEAU whose telephone number is (571)272-6784. The examiner can normally be reached Mon-Thu 6-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale







/Ronald Laneau/
Primary Examiner, Art unit 3715